          Case 6:19-cv-00244-AA    Document 16     Filed 03/31/21   Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                  EUGENE DIVISION




FLOYD J.1                                                  Case No. 6:19-cv-00244-AA
                                                            OPINION AND ORDER
              Plaintiff,

      vs.

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.


AIKEN, District Judge:

      Plaintiff Floyd J. seeks judicial review of the final decision of the Commissioner

of Social Security (“Commissioner”) denying his claims for a period of disability and

disability insurance benefits (“DIB”). This Court has jurisdiction under 42 U.S.C. §§




      1 In the interest of privacy, this opinion uses only the first name and the initial
of the last name of the non-governmental party or parties in this case. Where
applicable, this opinion uses the same designation for a non-governmental party’s
immediate family member.


Page 1 – OPINION AND ORDER
        Case 6:19-cv-00244-AA    Document 16     Filed 03/31/21   Page 2 of 22




405(g) and 1383(c)(3) of the Social Security Act (“Act”). For the reasons set forth

below, the Court REVERSES and REMANDS for further proceedings.

                                  BACKGROUND

       On March 9, 2015, plaintiff protectively applied for a period of disability and

DIB.   Plaintiff alleged disability beginning May 15, 2012 due to a L5-S1 crush in his

back, depression, post-traumatic stress disorder (“PTSD”), panic attacks, muscle

weakness in his legs, sleep and appetite disturbance, decreased energy, lack of

concentration, and panic attacks. Tr. 197. Plaintiff’s claim was denied initially and

upon reconsideration.

       Plaintiff appeared and testified at a hearing before an administrative law

judge (“ALJ”) on December 14, 2015. At the hearing, plaintiff was represented by an

attorney. Plaintff, a vocational expert (“VE”), and a medical expert (“ME”) offered

testimony. Following the hearing, the ALJ issued a written decision find plaintiff not

disabled under the act. On February 2, 2018 the Appeals Council denied review,

making the ALJ’s decision the final decision of the Commissioner. Plaintiff timely

filed a complaint in this Court seeking review of the ALJ’s decision.

                             STANDARD OF REVIEW

       A reviewing court shall affirm the decision of the Commissioner if it is based

on proper legal standards and the findings are supported by substantial evidence in

the record. 42 U.S.C. § 405(g); Baston v. Comm'r Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). "Substantial evidence is 'more than a mere scintilla but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept




Page 2 – OPINION AND ORDER
          Case 6:19-cv-00244-AA    Document 16     Filed 03/31/21   Page 3 of 22




as adequate to support a conclusion."' Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir.

2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine

whether substantial evidence exists, the district court must "examine the

administrative record as a whole, weighing both the evidence that supports and

detracts" from the ALJ's decision. Gonzales v. Sullivan, 914 F.2d 1197, 1200 (9th Cir.

1990).

         When the evidence before the ALJ is subject to more than one rational

interpretation, courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198

(citing Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court,

however, cannot affirm the Commissioner’s decision on a ground that the agency did

not invoke in making its decision. Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006). Finally, a court may not reverse an ALJ’s decision on account of an error that

is harmless. Id. at 1055–56. “[T]he burden of showing that an error is harmful

normally falls upon the party attacking the agency’s determination.” Shinseki v.

Sanders, 556 U.S. 396, 409 (2009).

                        THE COMMISSIONER’S DECISION

         The initial burden of proof rests upon the claimant to establish disability.

Howard v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the

claimant must demonstrate an “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected . . . to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(l)(A).




Page 3 – OPINION AND ORDER
       Case 6:19-cv-00244-AA      Document 16     Filed 03/31/21   Page 4 of 22




      To determine whether a claimant is disabled, an ALJ is required to employ a

five-step sequential analysis, determining: “(1) whether the claimant is ‘doing

substantial gainful activity;’ (2) whether the claimant has a ‘severe medically

determinable physical or mental impairment’ or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment ‘meets or equals’ one of

the listings in the regulations; (4) whether, given the claimant’s ‘residual functional

capacity,’ the claimant can still do his or her ‘past relevant work’ and (5) whether the

claimant ‘can make an adjustment to other work.’” Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

      The ALJ performed the sequential analysis, noting that plaintiff met the

insured status requirements of the Act through December 31, 2015. Tr. 22. At step

one, the ALJ found that plaintiff had not engaged in substantial gainful activity

between his onset date and the date last insured. Id. At step two, the ALJ found

that plaintiff had the following severe impairments: degenerative disc disease

(“DDD”) with spinal stenosis, status post spinal fusion, and PTSD. Id. At step three,

the ALJ found that plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the impairments

listed in 20 C.F.R Part 404, Subpart P, Appendix 1. Id. at 23.

      The ALJ then assessed plaintiff’s residual functional capacity (“RFC”). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that through the date last insured,

plaintiff retained the RFC to perform light work, as defined in in 20 CFR 404.1567(b),

with additional limitations:




Page 4 – OPINION AND ORDER
          Case 6:19-cv-00244-AA   Document 16    Filed 03/31/21     Page 5 of 22




      [H]e could perform tasks involving no more than frequent balancing,
      stooping, or crouching. He could occasionally kneel, crawl, or climb
      ladders, ropes, or scaffolds. Due to pain, side effects of' prescribed
      medication, and mental impairments, he was limited to unskilled tasks
      involving no more than frequent interactive contact with co-workers,
      supervisors, or the general public.

Tr. 24.

      At step four, the ALJ found that plaintiff has no past relevant work. Id. at 27.

At step five, the ALJ considered plaintiff’s age, education, work experience, and RFC

and found that there were jobs existing in significant numbers in the national

economy that plaintiff could perform such that plaintiff could sustain substantial

gainful employment despite his impairments.        Specifically, the ALJ found that

plaintiff could perform representative occupations like small products assembler,

electronics worker, and price marker. Id. at 28. Accordingly, the ALJ found that

plaintiff was not disabled under the Act. Id. at 29.

                                   DISCUSSION

      Plaintiff contends that the ALJ made two errors that merit remand. First, the

ALJ’s finding that plaintiff did not medically equal a disorder of the spine under 20

C.F.R. pt. 404, subpt. P, app. 1 § 1.04 was not supported by substantial evidence.

Second, the ALJ improperly evaluated plaintiff’s RFC by erroneously (1) finding that

plaintiff improved, (2) discounting plaintiff’s subjective symptoms testimony, (3)

evaluating    Veterans Administration’s     (“VA’s”)   disability   findings   and   two

Compensation and Pension examinations (“C&Ps”), (4) social functioning, and (5)

concentration, pace, and persistence. The Court addresses each issue in turn.

///



Page 5 – OPINION AND ORDER
       Case 6:19-cv-00244-AA      Document 16     Filed 03/31/21   Page 6 of 22




I.    Step Three Analysis

      As noted above, the ALJ found that plaintiff’s back impairment did not equal

a disorder of the spine under 20 C.F.R. pt. 404, subpt. P, app. 1 § 1.04. The Court

finds that the ALJ did not err in this finding.

      At step three, the ALJ determines whether one or more of the claimant’s severe

impairments meets or medically equals one of the presumptively disabling

impairments listed in 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).       If the

impairment is listed and meets the duration requirement of twelve or more months

or is equal to a listed impairment, then the claimant is found disabled regardless of

“age, education, and work experience.” Id. at §§ 404.1520(d), 416.920(d).

      “[F]or a claimant to qualify for benefits by showing that his unlisted

impairment, or combination of impairments, is medically equivalent to a listed

impairment, he must present medical findings equal in severity to all the criteria for

the one most similar listed impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990)

(emphasis added); see also Kennedy v. Colvin, 738 F.3d 1172, 1176 (9th Cir. 2013).

Equivalence is based solely on medical evidence and the ALJ “will not substitute

[claimant’s] allegations of pain or other symptoms for a missing or deficient sign or

laboratory finding to raise the severity of your impairment(s) to that of a listed

impairment.” 20 C.F.R. §§ 404.1529(d)(4), 416.929(d)(4).

      Here, the ALJ gave specific attention to whether plaintiff’s lower back

impairment met or equaled a disorder of the spine “resulting in compromise of nerve




Page 6 – OPINION AND ORDER
        Case 6:19-cv-00244-AA      Document 16     Filed 03/31/21   Page 7 of 22




root (including the cauda equine) or the spinal cord.” 20 C.F.R pt. 404, subpt., P, app.

1 § 1.04. To meet this listing, plaintiff must also show,


       [e]vidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss
       (atrophy with associated muscle weakness or muscle weakness)
       accompanied by sensory or reflex loss and, if there is involvement of the
       lower back, positive straight-leg raising test (sitting and supine).

Id. at § 1.04(A).

       The Commissioner asserts that a reasonable mind could agree with the ALJ’s

finding. Def.’s Br., 1.   The thrust of the Commissioner’s argument is that plaintiff

retained significant functionality despite his impairments, which forecloses meeting

or equaling a listed condition. See, Id. at 3-4. I agree.

       Medical evidence supporting of the ALJ’s finding included radiologist notes

from an MRI analysis in February 2012. There the radiologist found “mild” stenosis

and said, “clinical correlation” was needed “to determine the significance.” Tr. 438-

39. Further, on December 18, 2014, a nurse practitioner’s assessment for plaintiff’s

C&P found that his bulging disc did not impinge on plaintiff’s spinal cord or nerve

roots. Id. at 604. In a subsequent C&P on October 14, 2014, plaintiff’s leg strength

was 5/5 and his straight-leg test (“SLR”) test was negative. Id. at 612-13. The ALJ

also observed that although the ME thought plaintiff came “very close to equaling,”

plaintiff retained functioning and seemed to have improved. Id. at 26.

       As an initial matter, plaintiff argues that the ALJ failed provide sufficient

reasoning at step three. However, the Commissioner correctly points out that an

ALJ’s reasoning need not appear at step three so long as the finding is supported by



Page 7 – OPINION AND ORDER
        Case 6:19-cv-00244-AA     Document 16      Filed 03/31/21   Page 8 of 22




substantial evidence elsewhere in the opinion. Def.’s Br., 5 (citing Lewis v. Apfel, 236

F.3d 503 (9th Cir. 2001)).

      More substantively, plaintiff argues that the medical record lacks the evidence

of improvement that plaintiff identifies as the core of the ALJ’s § 1.04A finding. First,

plaintiff asserts that the ALJ mischaracterized testimony by the ME, Dr. Maimon,

regarding plaintiff’s MRIs and improvement. Second, plaintiff argues that the ALJ

failed to address evidence indicating that plaintiff’s conditions persisted or even

worsened.   Pl.’s Op. Br., 12-13 (quoting Lewis, 236 F.3d at 512 (“An ALJ must

evaluate the relevant evidence before concluding that a claimant’s impairments do

not meet or equal a listed impairment.”)). Because the ME initially testified that

plaintiff was borderline to equaling, plaintiff reasons that medical evidence that

contradicts improvement, or went unconsidered, merits a finding of equaling.

      The Commissioner argues persuasively that plaintiff’s argument is too general

and that plaintiff has failed to provide medical evidence of equaling each listing

requirement. “Medical equivalence must be based on medical findings. A generalized

assertion of functional problems is not enough to establish disability at step three.”

Def.’s Br., 4 (quoting Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999) (internal

quotation marks omitted)). Moreover, “[l]isted impairments are purposefully set at a

high level of severity because the listings were designed to operate as a presumption

of disability that makes further inquiry unnecessary.” Kennedy, 738 F.3d at 1176

(quoting Zebley, 492 U.S. at 532). None of plaintiff’s evidence negates the medical

examinations cited by the ALJ which demonstrate some degree of retained strength




Page 8 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16     Filed 03/31/21   Page 9 of 22




and functionality. The evidence of retained leg strength and negative SLR testing

from plaintiff’s 2014 C&P was substantial insofar as it demonstrated that further

inquiry into the severity of plaintiff’s impairments was necessary.

      This Court will reach the remaining issues raised by plaintiff’ in step three in

the RFC discussion below.

II.   Residual Functional Capacity

      The RFC is “the most [plaintiff] can still do despite [plaintiff’s] limitations”

and, the Commissioner will base RFC findings on “all relevant evidence” in the

record. 20 C.F.R. § 404.1545(a). Plaintiff argues under several assignments of error

that the ALJ erroneously found improvement in plaintiff’s condition during the period

under review. The Court construes this argument to mean that the ALJ failed to

reconcile the narrative of improvement with evidence of the waxing and waning

nature of plaintiff’s lower back and leg pain. In other words, flaring symptoms may

result in disability by preventing work on a regular and continuing basis even if

plaintiff retains some strength and functionality during periods of lesser symptoms.

Additionally, plaintiff contends that the ALJ erred in (1) discounting plaintiff’s

subjective symptom testimony, (2) evaluating evidence of disability from the VA, (3)

assessing plaintiff’s social functioning, and (4) finding moderate limitations in

concentration, persistence, and pace. Each assignment of error is discussed in the

turn below.

///

///




Page 9 – OPINION AND ORDER
       Case 6:19-cv-00244-AA      Document 16     Filed 03/31/21    Page 10 of 22




A.    Waxing and Waning

      The Court is persuaded that the ALJ’s insufficient discussion of plaintiff’s

waxing and waning symptoms is reversible error. The Commissioner assesses all

evidence of physical and mental limitations in determining plaintiff’s RFC for work

activity on a regular and continuing basis.       The Social Security Administration

(“SSA”) interprets “regular and continuing basis” to mean “8 hours a day, 5 days a

week, or an equivalent work schedule.” SSR 96-8, 1996 WL 374184 at *2. An ALJ

must “also explain how any material inconsistencies or ambiguities in the evidence

in the case record were considered and resolved.” Id. at *7.

      The record shows that plaintiff’ severe lower back-related symptoms flared

with regularity throughout the period under review. Plaintiff testified that in 2017

his lower back condition was worse some days than others and forced him to remain

in bed for about half the day during six to seven days each month. In response to

questioning, plaintiff noted that the condition was “about the same” in 2015. Tr. 46-

47. The periodic appointments for severe lower back and leg pain, weakness, and

numbness are consistent with plaintiff’s testimony that the symptoms fluctuate.

      The following is a partial list of medical examinations for severe lower back-

related symptoms. Plaintiff sought medical care for lower back and leg pain multiple

times in 2012, reporting pain on a one to ten scale of nine on January 25, 2012 and

eight on March 27, 2012. Id. at 311-19. In July and September of 2013, plaintiff fell

and suffered severe lower back and leg pain. Id. at 998, 1007. The September fall

resulted from plaintiff’s left leg “giving out” and the care provider noted that plaintiff




Page 10 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16     Filed 03/31/21   Page 11 of 22




had a history of such falls. Id. at 998. On July 3, 2013, plaintiff’s SLR was positive

and he reported numbness in his right leg. Id. at 1009. On March 24, 2014, plaintiff

visited the emergency room with lower back pain radiating down his left leg that had

been progressing over three to four days, muscles spasms in left calf, and “inability

to bear any weight” on his left leg. Id. at 995. The doctor also noted that Norco was

not controlling the pain. Id. On March 31, 2014, plaintiff’s SLR was again positive.

Id. at 990. Plaintiff’s symptoms continued through April 2014 and he was seen

several more times. Id. at 878-993. An October 14, 2014 examination documented

“flare-ups” as impacting the functionality of plaintiff’s spine.     Plaintiff reported

muscle spasms three to four times per week with “moving wrong or overuse”

triggering flare-ups. Id. at 695. On November 4, 2014, plaintiff visited the emergency

room with “acute exacerbation” or lower back pain. Id. at 664. On January 12, 2015,

plaintiff visited the emergency room after another fall with sharp lower back pain

exacerbated by certain movements. Id. at 779. By January 28, 2015, plaintiff’s pain

persisted with a score of nine. Id. at 777.

      The Commissioner’s focus on improvement and instances of retained

functionality is, standing alone, legally insufficient to discount the clear evidence of

ongoing flare-ups of severe lower back-related symptoms. “Cycles of improvement

and debilitating symptoms are a common occurrence, and in such circumstances, it

is error for an ALJ to pick out a few isolated instances of improvement over a period

of months or years and to treat them as a basis for concluding a claimant is capable




Page 11 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16      Filed 03/31/21   Page 12 of 22




of working.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014) (citing Holohan

v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001)).

       Here, the ALJ found that plaintiff’s physical and mental symptoms were most

severe following the death of his girlfriend in May of 2012 but that the record

indicated that plaintiff “ultimately improved.” Tr. 27. As plaintiff notes, the evidence

proffered for improvement was thin. The evidence that the ALJ directly tied to

improvement was substantially limited to plaintiff’s PTSD and associated mental

symptoms.     Id.   Specifically, the ALJ noted that plaintiff was walking and

weightlifting for a couple of hours per day in early 2013 and went on a few dates in

2014. Id.

      The Commissioner argues that this evidence demonstrates that the severe

impairments documented immediately after plaintiff’s girlfriend’s death did not

persist throughout the period under review. Def.’s Br., 8. The Court agrees with

plaintiff that it is unclear how either of these minimal details evidence clear

improvement when viewed against the record as a whole. Instead, both details are

consistent with plaintiff’s own account of his symptoms, which do not prohibit him

from participating in some everyday activities.

      The ALJ’s discussion of plaintiff’s lower back-related symptoms centered on

the medical opinions of the state agency non-examining physicians and the ME as

well as the 2014 C&P at the VA. An ALJ’s evaluation of medical opinions must be

supported by substantial evidence. “An ALJ can satisfy the ‘substantial evidence’

requirement by ‘setting out a detailed and thorough summary of the facts and




Page 12 – OPINION AND ORDER
       Case 6:19-cv-00244-AA      Document 16     Filed 03/31/21   Page 13 of 22




conflicting clinical evidence, stating his interpretation thereof, and making findings.”

Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725). In other words, “[t]he

ALJ must do more than offer his conclusions.             He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick,

157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)).

       Here, the ALJ’s reasons for weighting the medical opinions on the state agency

non-examining physicians were sparse and partially inaccurate.              State non-

examining physicians reviewed the record in May and October 2015 and opined that

plaintiff was capable of light work with “certain postural limitations.” Tr. 26. The

ALJ gave the opinions significant weight, noting that a finding of light work would

sufficiently reconcile medical evidence of back symptoms with evidence that plaintiff

could “ambulate without difficulty.”       Id. (quoting Tr. 650 (internal quotations

omitted)).

       However, the state non-examining physicians’ opinions regarding light work

do not release the ALJ from the requirement to address inconsistent evidence in the

record, notably plaintiff’s waxing and waning symptoms.            This point must be

emphasized here where the ALJ’s failure to detail the factors leading to an attribution

of significant weight and the presence of contradictory evidence cut against affording

these opinions much significance.      Most strikingly, the ME questioned the RFC

opinions of the state agency non-examining physicians. Id. at 60. The ME’s doubt

strongly calls into question the ALJ’s heavy reliance on the non-examining physicians

for the proposition that plaintiff is capable of light work.




Page 13 – OPINION AND ORDER
       Case 6:19-cv-00244-AA      Document 16      Filed 03/31/21   Page 14 of 22




      The ME’s own opinion regarding plaintiff’s condition was, as the Commissioner

concedes, equivocal. See Def.’s Br., 8. Because both parties isolate partial statements

of the ME, quoting the ME at length helps clarifies this discussion:

      [I]t's kind of a borderline case from a medical standpoint for my, in my
      opinion and the most evidence in favor for this gentleman are the MRIs
      that I read showing either neuro impingement or whatever the other
      verb was -- possibly compressing the Sl nerve. The conflict in the
      straight-leg raising by two expert physicians in the record, is a bit
      discerning. I don't think the patient's able to do everything that the two
      RFCs that are in the records state. And to be frank about it, I asked that
      question about the psychological problems, I'm not a psychiatrist, it's
      not for me to testify about psychological difficulties, but apparently this
      gentleman has had certainly PTSD and depression. And you know, my
      medical feeling is that probably throws him over the line for equaling. .
      . . He seems to function fairly well according to the record, but according
      to what he stated in his testimony he's having a lot of trouble and the
      MRIs do provide evidence that he's got real pathology. So he comes
      pretty close to equaling 1.04(A) medically and psychologically if he has
      anything, and again that's not for me to say, but I keep talking, that
      might make a difference in how you decide the final determination in
      this case. . . . I just feel the findings on the MRIs are significant again,
      no EMG so -- and he really -- it's a very difficult case from a medical
      standpoint to state whether in fact this man equals -- he doesn't meet
      listings, but he's on right on the borderline but you make a very good
      point and you know most of the record is consumed with his problems
      but maybe you know, he’s certainly, he's lost a lot of weight recently and
      he is as you say he’s doing something outside and he's tanned and I
      personal subject it says he’s taking something for erectile dysfunction
      which means he's at least having sexual relations at least once a week
      according to the records. So he’s not totally incapacitated there. So, you
      know I don't know what he’s doing on the outside and I don't know what
      he's actually doing. I just – that’s not -- except for what you read, I didn't
      see a whole lot in the record. So I’m not being very helpful in my opinion
      in this case because there is real pathology, but he's doing better. So,
      you know I'm -- again, your point is well taken and if he's outside
      working he certainly could do light work and that's what the people in
      the records say he can do.

Tr. 60-62. The ME did not, as the ALJ and Commissioner assert, opine that plaintiff

had improved. Rather, the ME admitted that plaintiff may have improved but he



Page 14 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16     Filed 03/31/21   Page 15 of 22




could not make that conclusion without speculation.        When asked by plaintiff’s

counsel whether the medical record suggested that plaintiff would have two or more

absences from work each month, the ME also responded that it was possible, but he

could only speculate. Id. at 66. The plainly inconclusive language of the ME’s

testimony renders it ineffectual as strong support for either party’s position.

      The remaining medical evidence cited by the ALJ referred to retained

functionality. All evidence cited came from one examination by Mical Dutson, NP,

during plaintiff’s 2014 C&P. Id. at 26. That examination, discussed above in the

Listed Impairment section, documented 5/5 leg strength, no muscle atrophy or

radicular pain, and reliance over-the-counter pain killers. Mr. Duston also noted on

a form that plaintiff’s lower back pain would not limit his ability to work. Id. at 615.

The Commissioner supplemented the ALJ’s opinion with citations to an October 2016

examination in which plaintiff walked without a limp and had normal motor function.

Def.’s Br. 4 (citing Tr. 867). The ALJ and Commissioner concluded that the plaintiff

“retained significant physical functioning despite his back symptoms.” Tr. 26.

      Although this evidence suggests that plaintiff had periods of greater strength

and functionality, it does not address the periods during which he did not. The

resulting error is reversible because proper evaluation of plaintiff’s flaring symptoms

in the RFC may have altered the outcome at step five.

B.    Plaintiff’s Subjective Symptom Testimony

      The ALJ makes a credibility determination to assess the subjective symptom

testimony of a claimant amidst a two-step process. First, the ALJ evaluates the




Page 15 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16     Filed 03/31/21   Page 16 of 22




existence of an underlying medically determinable physical or mental impairment

that could reasonably be expected to produce the symptoms.           Second, the ALJ

addresses the intensity, persistence, and limiting effects of the alleged symptoms

based on an examination of the entire record.        20 C.F.R §§ 404.1529(a), (c)(l);

416.929(a), (c)(l); see Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

      When a claimant’s medically determinable impairments reasonably could be

expected to produce some degree of the symptoms complained of, and the record

contains no affirmative evidence of malingering, the ALJ must provide “specific, clear

and convincing reasons” for rejecting the claimant’s testimony regarding the severity

of her symptoms. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). A

general assertion the claimant is not credible is insufficient; the ALJ must “state

which . . . testimony is not credible and what evidence suggests the complaints are

not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The ALJ must

make findings that are sufficiently specific to permit the reviewing court to conclude

that the ALJ did not arbitrarily discredit the claimant’s testimony. Ghanim, 763 F.3d

at 1163. If the “ALJ’s credibility finding is supported by substantial evidence in the

record, [the court] may not engage in second-guessing.” Thomas v. Barnhart, 278

F.3d 947, 959 (9th Cir. 2002).

      In weighing a plaintiff’s credibility, the ALJ may consider many factors,

including: “(1) ordinary techniques of credibility evaluation, such as the claimant’s

reputation for lying, prior inconsistent statements concerning the symptoms, and

other testimony . . . that appears less than candid; (2) unexplained or inadequately




Page 16 – OPINION AND ORDER
       Case 6:19-cv-00244-AA      Document 16     Filed 03/31/21   Page 17 of 22




explained failure to seek treatment or to follow a prescribed course of treatment; and

(3) the claimant’s daily activities.” Tommasetti, 533 F.3d at 1039.            However,

“subjective pain testimony cannot be rejected on the sole ground that it is not fully

corroborated by objective medical evidence.” Rollins v. Massanari, 261 F.3d 853, 857

(9th Cir. 2001) (emphasis added) (citation omitted).

      Here, the ALJ discounted plaintiff’s “statements concerning intensity,

persistence, and limiting effects of [symptoms from his medically determinable

impairments].” Tr. 25. The Commissioner argues that the ALJ gave clear and

convincing reasons supported by substantial evidence. Def.’s Br., 7-9.

      The ALJ erred in discounting plaintiff’s testimony on his physical symptoms

for the reasons addressed in the foregoing sections. Additionally, plaintiff is correct

that the ALJ also erred by discounting plaintiff’s pain testimony based solely on

objective medical evidence.     The extent to which the ALJ may have erred in

discounting plaintiff’s testimony about his psychological symptoms is obscured by

errors in the in the evaluation of plaintiff’s VA assessments and social functioning.

The Court will address those errors below.

C.    VA Disability Rating and C&Ps

      “An ALJ must ordinarily give great weight to a VA determination of disability.”

McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). “Because the VA and

SSA criteria for determining disability are not identical, however, the ALJ may give

less weight to a VA disability rating if he gives persuasive, specific, valid reasons for

doing so that are supported by the record.” Id.




Page 17 – OPINION AND ORDER
          Case 6:19-cv-00244-AA   Document 16    Filed 03/31/21   Page 18 of 22




      In 2012, the VA assessed plaintiff’s disability rating at 60%, which qualifies as

disabled. Tr. 466. Plaintiff had additional C&Ps in 2014 which did not alter his

rating. Id. at 586-633.

      Plaintiff argues that the ALJ erred by discounting all the VA’s disability-

related findings without explanation beyond noting that the VA, unlike the SSA,

resolves doubt in favor of the applicant. Pl.’s Op. Br., 19 (quoting Valentine v. Comm'r

Soc. Sec. Admin., 574 F.3d 685 (9th Cir. 2009) (“Insofar as the ALJ distinguished the

VA's disability rating on the general ground that the VA and SSA disability inquiries

are different, her analysis fell afoul of McCartey.”)). The Court agrees.

      The Commissioner argues that the ALJ’s discussion of improvement

adequately addressed the VA disability findings.       Errors in the Commissioner’s

general narrative of improvement discussed in previous sections make this argument

unavailing. This error would have been harmless if not for the discrepancy regarding

the ALJ’s findings on social functioning discussed below.

D.    Social Functioning

      Here, plaintiff notes, and the Commissioner concedes, that a discrepancy

between the ALJ’s social functioning findings and the RFC constituted legal error.

At step two, the ALJ found that plaintiff had moderate limitation in interacting with

others.    Tr. 23.   In the RFC analysis, the ALJ discussed that plaintiff’s PTSD

symptoms had improved but noted that the VA’s global assessment score of fifty

suggested serious impairment of occupational and social functioning. Id. at 26-27.

To reconcile the two, the ALJ found that plaintiff should be restricted “to work




Page 18 – OPINION AND ORDER
       Case 6:19-cv-00244-AA      Document 16    Filed 03/31/21   Page 19 of 22




settings that involve no more than occasional social interaction.” Id. at 27. However,

the RFC inconsistently specified that plaintiff is capable of “no more than frequent

interactive contact with co-workers, supervisors, or the general public.” Id. at 24.

The ALJ’s hypothetical to the VE at step five repeated this inconsistency by reflecting

the RFC. Id. at 69.

      The Commissioner contends that the error was harmless because the

Dictionary of Occupational Titles (“DOT”) indicates that one of the positions

identified by the VE, price marker, does not involve significant social interaction with

others. Def.’s Br., 11 (citing DOT #209.587-034, available at 1991 WL 671802 (rev.

ed. 1991)). The DOT specifically notes that requirements under “Taking Instructions-

Helping” are “Not Significant.” Plaintiff cites to O*Net, a database of occupational

information, which describes price markers as having “near constant contact with

others.”   Pl.’s Rep. Br., 6-7.   Further proceedings are necessary to resolve the

discrepancies in the findings and pose amended hypotheticals to a VE if necessary.

E.    Concentration, Persistence, and Pace

      Plaintiff contends that the ALJ improperly limited plaintiff to unskilled work

without also considering concentration persistence, and pace.         Tr. 21-22.   The

Commissioner responds that an ALJ may rely on state agency psychologists to

translate moderate limitations in concentration, persistence, and pace into work-

related limitations. Def.’s Br. 12 (citing Buck v. Berryhill, 869 F.3d 1040, 1051 (9th

Cir. 2017). The Commissioner also properly notes that plaintiff failed to cite any

contrary binding authority. Id. Further, the state psychologists here found only mild




Page 19 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16     Filed 03/31/21   Page 20 of 22




limitation in concentration, persistence, and pace and plaintiff has failed to explain

how the outcome would have differed had the ALJ addressed these opinions.

Accordingly, the Court finds no error in this finding.

III.   Scope of Remand

       The Ninth Circuit precludes a district court from remanding a case for an

award of benefits unless certain prerequisites are met. Burrell v. Colvin, 775 F.3d

1133, 1141 (9th Cir. 2014). Under the three-prong “credit-as-true” doctrine, the

reviewing court must first determine whether the ALJ committed harmful legal error.

Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015), as amended (Feb. 5. 2016).

Second, if the court finds such an error it must “review the record as a whole and

determine whether it is fully developed, free from conflicts and ambiguities, and all

essential factual issues have been resolved.” Id. (quotation marks omitted). Third, if

the court does determine that the record has been fully developed, and there are no

outstanding issues left to be resolved, the court must consider whether “the ALJ

would be required to find the claimant disabled on remand if the improperly

discredited evidence were credited as true.” Id. (quotation marks omitted).

Additionally, even if all three of the foregoing primary elements are met, courts can

still remand for further proceedings if the record as a whole "creates serious doubt"

about whether a claimant is disabled as a matter of law. Id.

       Here, prong one of the credit-as-true analysis is met because the ALJ made

four harmful legal errors. First, the ALJ lacked substantial evidence in the RFC

finding to the extent that plaintiff’s waxing and waning symptoms were not




Page 20 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16     Filed 03/31/21   Page 21 of 22




addressed.     Second, the ALJ lacked clear and convincing reasons supported by

substantial evidence for discounting plaintiff’s testimony regarding the impact of his

back and leg pain.     Third, the harmfulness of the ALJ’s discounting of the VA

disability and C&P findings without sufficient explanation cannot be properly

evaluated due to the discrepancies in the ALJ’s treatment of plaintiff’s social

functioning.    Fourth, there were discrepancies between the ALJ’s analysis of

plaintiff’s social functioning, the RFC, and step five hypotheticals to the VE. Each

error has the potential to alter the RFC and, in turn, the step five determination of

whether there is employment available to plaintiff. Absent sufficient reasons to

discount plaintiff’s pain testimony, it is given weight, including plaintiff’s assertion

that he is confined to his bed for half of the day for six to seven days each month.

Thus, the first step is met.

      At prong two, however, the record is not fully developed or free from conflicts

and ambiguities. For example, the ME’s testimony was equivocal, ambiguous, and

called into question the RFCs of the state non-examining physicians. Together with

medical and testimonial evidence of plaintiff’s waxing and waning symptoms, there

remains an open factual question as to plaintiff’s ability to work on a regular and

continuing basis. Accordingly, remand for further proceedings is the appropriate

remedy.

      On remand, the ALJ shall reevaluate medical evidence of plaintiff’s waxing

and waning symptoms and revise the RFC with legally sufficient reasoning. The ALJ

shall also reevaluate plaintiff’s pain symptom testimony and either credit it as true




Page 21 – OPINION AND ORDER
       Case 6:19-cv-00244-AA     Document 16    Filed 03/31/21   Page 22 of 22




or revise the RFC accordingly. The ALJ must also clarify the findings regarding

plaintiff’s social functioning to create consistency between each step and amend the

reasoning for discounting the VA findings if necessary. Additionally, if the ALJ

cannot furnish legally sufficient reasons, the ALJ shall obtain supplemental VE

evidence regarding the impact of plaintiff waxing and waning pain symptoms on his

ability to work on a regular and continuing basis.

                                   CONCLUSION

      The Commissioner’s decision that plaintiff is not disabled is REVERSED and

the case is REMANDED for further proceedings consistent with this opinion.

Accordingly, this action is dismissed.

      IT IS SO ORDERED.

                  31st day of March 2021.
      Dated this _____




                                    /s/Ann Aiken
                            __________________________
                                     Ann Aiken
                            United States District Judge




Page 22 – OPINION AND ORDER
